NOT PRECEDENTIAL
BLD-244
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-2670
                                     ___________

                                STEPHEN FORTUNE,
                                              Appellant

                                          v.

        DOMESTIC RELATIONS YORK COUNTY; JUDGE HARRY NESS;
         WILLIAM CONRAD; COLLEN YOUNGER; SANDRA HARDING

                     ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 1-11-cv-00823)
                       District Judge: Honorable Yvette Kane
                     ____________________________________

        Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  July 21, 2011
        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                            (Opinion filed: July 29, 2011 )
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Stephen P. Fortune, proceeding pro se, appeals from an order of the District Court

dismissing his complaint under 28 U.S.C. § 1915(e). We will affirm.

                                           I.
       Fortune filed a complaint in the District Court pursuant to 42 U.S.C. § 1983

against Judge Harry Ness of the York County Court of Common Pleas, the York County

Domestic Relations Office, William Conrad, Sandra Harding, and Colleen Younger. His

claims arise from an order relating to his failure to pay child support.

       As a result of the Defendants‟ alleged actions, Fortune claims that he was

wrongfully incarcerated and that money has been improperly taken from his bank account

in order to satisfy a child support arrearage. Fortune sought money damages and

requested that criminal proceedings be commenced against the Defendants.

       The District Court granted Fortune leave to proceed in forma pauperis and

dismissed the complaint as legally frivolous under 28 U.S.C. § 1915(e). The Court

explained that it did not have subject matter jurisdiction to review the state court

judgment at issue by virtue of the Rooker-Feldman doctrine. The District Court also

found that Fortune‟s claim against Judge Ness was barred by the doctrine of judicial

immunity, and that he failed to state a claim against the York County Domestic Relations

Office. In addition, the Court determined that Fortune failed to allege facts sufficient to

demonstrate that Defendants Conrad, Harding, and Younger were state actors or acted

under color of state law, as is required to pursue a section 1983 claim. Finally, the Court

determined that Fortune‟s request that criminal charges to be brought against the

Defendants was not an appropriate request for relief under section 1983. Fortune filed a

timely appeal.

                                              2
                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over a

sua sponte dismissal under § 1915(e)(2)(B). Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). We also review determinations of subject-matter jurisdiction de novo.

Lightfoot v. United States, 564 F.3d 625, 626 (3d Cir. 2009). We may summarily affirm

a decision of the District Court if the appeal does not raise a substantial issue. See L.A.R.

27.4; I.O.P. 10.6.

                                              III.

       The District Court first determined that it lacked jurisdiction over Fortune‟s

complaint under the Rooker-Feldman doctrine, which bars district courts from reviewing

certain state court actions. See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court

of Appeals v. Feldman, 460 U.S. 462 (1983). The doctrine will bar a claim in federal

court when: “(1) the federal plaintiff lost in state court; (2) the plaintiff „complain[s] of

injuries caused by [the] state-court judgments‟; (3) those judgments were rendered before

the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state court judgments.” Great Western Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (quoting Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

       In this case, it is clear that the doctrine‟s four requirements are met. Fortune

argues on appeal that he is entitled to review in federal court because he is a disabled

                                               3
veteran. However, that does not provide a basis for overcoming the jurisdictional bar.

Accordingly, we agree with the District Court that it lacked jurisdiction to review

Fortune‟s claims.1 We also agree with the District Court that Fortune‟s request for

criminal prosecution of the Defendants is not an appropriate request for relief under

section 1983.

       As this appeal presents no substantial issue, we will affirm.




       1
        Because we uphold the District Court‟s ruling on the grounds already noted, we
       need not address the District Court‟s alternative bases for dismissal.
                                             4